Case: 14-7076    Document: 12    Page: 1   Filed: 06/17/2014




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                GEORGE P. MURRAY, JR.,
                   Claimant-Appellant,

                            v.

    SLOAN D. GIBSON, ACTING SECRETARY OF
              VETERANS AFFAIRS,
               Respondent-Appellee.
              ______________________

                        2014-7076
                  ______________________

    Appeal from the United States Court of Appeals for
 Veterans Claims in No. 06-3271, Judge Mary J. Schoelen.
                 ______________________

                      ON MOTION
                  ______________________

  Before PROST, Chief Judge, WALLACH and CHEN, Circuit
                         Judges.
 PER CURIAM.
                        ORDER
     The Acting Secretary of Veterans Affairs moves for
 the court to dismiss this appeal.
     George P. Murray served in the Army from July 1970
 until July 1973. He sought disability compensation for an
Case: 14-7076    Document: 12     Page: 2    Filed: 06/17/2014



 2                                          MURRAY   v. GIBSON



 acquired psychiatric disorder, including post-traumatic
 stress disorder (PTSD) in 1999. A Department of Veter-
 ans Affairs (DVA) medical examination diagnosed him
 with, among other things, PTSD.
     A June 2006 Board of Veterans’ Appeals (Board) deci-
 sion determined that DVA’s duty to assist had been
 satisfied. The Board then denied his claim for disability
 compensation because Murray’s PTSD stressors had not
 been independently and objectively corroborated in ac-
 cordance with the governing regulations then in effect.
     The United States Court of Appeals for Veterans
 Claims (Veterans Court) remanded Murray’s claim for the
 Board to apply the amended version of 38 C.F.R.
 § 3.304(f)(3) to determine if his PTSD stressors could be
 verified and for the Board to provide an adequate state-
 ment of reasons or bases as to whether it made reasonable
 efforts to obtain Murray’s service records. Murray ap-
 peals the remand order.
     This court has held that remand orders of the Veter-
 ans Court are not normally immediately appealable,
 because appeal should await entry of a final decision. See
 Joyce v. Nicholson, 443 F.3d 845, 849 (Fed. Cir. 2006);
 Williams v. Principi, 275 F.3d 1361, 1363 (Fed. Cir. 2002);
 Adams v. Principi, 256 F.3d 1318, 1320 (Fed. Cir. 2001).
     Our decision in Williams provides a limited exception
 to the general rule that remand orders are not immediate-
 ly appealable. We will depart from the strict rule of
 finality when a veteran establishes: (1) the Veterans
 Court issued a clear and final decision on a legal issue
 that (a) is separate from the remand proceedings, (b) will
 directly govern the remand proceedings or, (c) if reversed
 by this court, would render the remand proceedings
 unnecessary; (2) the resolution of the legal issue adversely
 affects the party seeking review; and (3) there is a sub-
 stantial risk that the decision would not survive a re-
Case: 14-7076         Document: 12   Page: 3     Filed: 06/17/2014



 MURRAY    v. GIBSON                                           3



 mand, i.e., that the remand proceeding may moot the
 issue. Williams, 275 F.3d at 1364.
     Because Murray’s appeal does not present any issues
 that would evade further review by this court and because
 Murray has not appealed from a final order or judgment,
 we grant the motion to dismiss for lack of jurisdiction. We
 waive the requirements of Fed. Cir. R. 27(f) which would
 otherwise require that jurisdictional issues be raised in a
 responsive brief after the filing of the appellant’s brief.
 Murray may of course later appeal from a final Veterans
 Court decision if one is entered in a subsequent appeal to
 that court.
       Accordingly,
       IT IS ORDERED THAT:
       (1) The motion is granted. The appeal is dismissed.
       (2) Each side shall bear its own costs.
                                       FOR THE COURT

                                       /s/ Daniel E. O’Toole
                                       Daniel E. O’Toole
                                       Clerk of Court


 s26
 ISSUED AS A MANDATE: June 17, 2014